Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                      Election/Restriction
This application contains claims directed to the following patentably distinct species:
 Specie I, corresponds to figure 2 (corresponding independent claim 1) and described in paragraphs 0030-0041 in which an anomalous medical image is received which includes anomalous data and the anomalous medical image is mapped to a normative medical image using trained generative adversarial network (GAN),  anomalous medical image is mapped to normative data in the normative medical image.
Specie II, corresponds to figures 5- 6 (corresponding independent claims 7 and 15) and described in paragraphs 0052-0062 in which medical image is received, determination is made if the medical image includes an anomaly, medical image is mapped to a normative medical image using GAN, a region of the normative medical image corresponding to the anomaly comprises synthesized normative data. 

  The species are independent or distinct because they are disclosed and illustrated to be practiced independent of each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which there are no generic claims.
There is a search and examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species require independent text search and class/subclass search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

                       Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 27, 2021